SEPARATE CONCURRING OPINION.
I concur fully in the opinion written by my associate Judge ANDERSON in this case, except that part thereof wherein he refers to the doctrine announced in the case of State ex rel. Conant v. Trimble, 311 Mo. 128, 277 S.W. 916, as "obiter dictum."
As pointed out in Judge ANDERSON's opinion, the doctrine mentioned has been affirmed and re-stated in many cases decided by our Supreme Court wherein the Conant case has been cited as authority. Furthermore, we are basing our decision in the case at bar on the doctrine announced in that case. In a very recent case — State ex rel. *Page 728 
Green v. James, Mo. Sup. (en banc), 195 S.W.2d 669, 673, the Conant case is referred to as an authority.
In view of the many decisions of the Supreme Court wherein the Conant case has been cited as an authority, I do not believe it is quite accurate for us to refer to it as "obiter dictum."
With the exception above noted, I concur in everything that is said in Judge ANDERSON'S opinion.
Hughes, P.J., concurs in the views herein stated.